Citation Nr: 0027468	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  99-12 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii






THE ISSUE

Entitlement to service connection for angina. 





INTRODUCTION

The veteran served on active duty for more than 20 years 
prior to her retirement in June 1995. This matter comes on 
appeal from a June 1996 decision by the Honolulu VA Regional 
Office.





FINDING OF FACT

A chronic disability manifested by chest pain had its onset 
in service.


CONCLUSION OF LAW

A chronic disability manifested by chest pain was incurred in 
active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty. Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  

In the present case, the veteran was examined by VA in 
December 1999, at which time the examiner reported that she 
had a long history of chest pain. The veteran  first started 
having chest pain in 1983. The chest discomfort usually 
started as a tightening in the jaw and neck, radiating down 
into the chest and into the
back. It was a pressure or tight sensation, rated at up to 
6/10 in intensity. There were 
usually no associated symptoms. The discomfort came on at any 
time, at rest or with activity. It could happen when the 
veteran was driving, when she was lying in bed or when she 
was working in her office. It happened only at rest or with 
little activity. The discomfort lasted as short as five 
minutes, or several hours. Usually the veteran could continue 
her work. The discomfort generally resolved gradually over 
time. If the patient took sublingual nitroglycerin, the 
discomfort resolved within ten minutes of taking the 
nitroglycerin. The episodes occurred three to four times a 
week. 

The examiner added that the etiology of the veteran's chest 
pain was not completely clear. It was the same type of chest 
pain she had had since she was in the service. It was not 
clear that the chest discomfort was related to coronary 
artery disease at that time. Recently, the veteran had had 
noninvasive studies which suggested the possibility of 
coronary artery disease. In order to confirm whether or not 
the veteran  truly had coronary artery disease, coronary 
angiography was recommended; it was not clear, however, that 
this was completely clinically indicated since the veteran's
symptomatology had been completely stable for several years. 
Other possible diagnoses for the veteran's chest discornfort 
included coronary artery spasm 
and coronary syndrome X. Currently, the veteran was well-
controlled on her current medical therapy, having very 
infrequent episodes of chest pain. 
 
The examiner summarized that the veteran had chest pain of a 
chronic nature, the 
etiology of which was not completely clear. The tests done 
thus far did not exclude or confirm any of the above 
diagnoses. The veteran's symptoms were the same symptoms she 
had in the military and for which she was treated when she 
was in the military service.

The Board finds that the veteran has a chronic disability, 
chronic chest pain requiring medication for relief, which had 
its onset during her period of military service. That a 
definite diagnosis for this condition cannot currently be 
made does not preclude a grant of service connection and the 
assignment of an appropriate disability rating to reflect the 
degree of finctional impairment due to this condition. It can 
be assumed that the underlying etiology of the veteran's 
chronic chest pain will become apparent at a future time. 
Nevertheless, service connection for chronic chest pain, 
claimed as angina, is now warranted. The benefit of the doubt 
is resolved in the veteran's favor. 38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. § 3.303. See Chelte v. Brown, 10 
Vet.App. 268 (1997).



ORDER

Service connection for a disability manifested by chest pain 
is granted.




		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals



 

